United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1356
Issued: December 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2016 appellant filed a timely appeal of a May 20, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on December 24, 2015.
FACTUAL HISTORY
On December 28, 2015 appellant, then a 59-year-old social worker, filed a traumatic
injury claim (Form CA-1) alleging that on December 24, 2015 at 6:10 a.m. she tripped and fell
sustaining abrasions to both knees and fracture of the humerus of her right arm. She listed the
1

5 U.S.C. § 8101 et seq.

location of the injury as “crosswalk from parking lot.” On the reverse of the Form CA-1,
appellant’s supervisor indicated that her regular work hours were from 7:00 a.m. until 3:30 p.m.
Dr. Matthew Perl, a physician Board-certified in emergency medicine, examined
appellant on December 24, 2015 and diagnosed proximal humerus fracture and knee abrasions.
He indicated that she fell at work.
Dr. Maneesh Bawa, a Board-certified orthopedic surgeon, examined appellant on
December 29, 2015. He noted that she had tripped and fallen on December 24, 2015 and
sustained a nondisplaced right proximal humerus fracture.
In a letter dated April 13, 2016, OWCP requested that appellant provide additional
factual evidence in support of her traumatic injury claim. It noted that she had established a right
proximal humerus fracture as a result of her trip and fall on December 24, 2015. However,
OWCP noted that it was not clear that appellant’s trip and fall occurred while she was in the
performance of duty as this incident took place at 6:10 a.m. and her duty shift did not begin until
7:00 a.m. It asked that she explain why she reported to work 50 minutes early and whether she
was in a work status at the time of her injury. OWCP also asked whether the parking lot where
appellant was injured was owned, controlled, or managed by the employing establishment. It
allowed 30 days for a response.
The employing establishment responded on April 25, 2016 and noted that appellant
arrived early on December 24, 2015 to secure a parking spot on base that was close to her office.
It noted that she usually arrived early for this reason, that there were limited parking spaces on
base and that many employees arrived early to park on employing establishment property. The
employing establishment confirmed that appellant fell on employing establishment owned,
controlled, and managed parking facilities. It further noted that security personnel patrolled the
parking lot to ensure that only employees were parked there.
In an April 25, 2016 statement, appellant explained that she had arrived early that day to
get parking in the employing establishment employee parking lot. She asserted that the lot was
totally filled by the time her shift officially began. Appellant claimed that she had planned to
start work early that morning as it was Christmas Eve and there would only be a half day of
work. She contended that she was injured on the employing establishment premises.
By decision dated May 20, 2016, OWCP denied appellant’s traumatic injury claim
finding that she was not in the performance of duty at the time her injury occurred at 6:10 a.m. as
her shift did not begin until 7:00 a.m. It noted that she explained that she had arrived early to
obtain a parking space, a matter of personal convenience, rather than to perform any workrelated function.
LEGAL PRECEDENT
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness, or mishap that might befall
an employee contemporaneous or coincidental with his or her employment; liability does not attach

2

merely upon the existence of any employee/employer relation.2 FECA provides for the payment of
compensation for disability or death of an employee resulting from personal injury sustained while
in the performance of duty.3 The term “in the performance of duty” has been interpreted to be the
equivalent of the commonly found prerequisite in workers’ compensation law, “arising out of and
in the course of employment.”4 “In the course of employment” deals with the work setting, the
locale, and time of injury.5 In addressing this issue, the Board has stated:
“In the compensation field, to occur in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be said to be
engaged in her master’s business; (2) at a place where she may reasonably be
expected to be in connection with the employment; and (3) while she was
reasonably fulfilling the duties of her employment or engaged in doing something
incidental thereto.”6
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting but also a causal concept, that the employment caused the
injury, in order for an injury to be found to be arising out of the employment. The facts of the case
must show some substantial employer benefits or that an employment requirement gave rise to the
injury.7
ANALYSIS
The Board finds that appellant was not in the performance of duty at the time of her slip
and fall on December 24, 2015.
The factors considered in determining whether an employee arriving at work is in the
performance of duty are whether the injury occurred on the employing establishment’s premises,
the time interval before the work shift, and the activity at the time of the injury.8 Appellant has
established that she was injured on the employing establishment’s premises. The facts establish
that the incident occurred in a parking lot owned, controlled, maintained, and patrolled by the
employing establishment.

2

Minnie N. Heubner (Robert A. Heubner), 2 ECAB 20, 24 (1948); Christine Lawrence, 36 ECAB 422, 42324 (1985).
3

See Federal Employees’ Compensation Act, 5 U.S.C. § 8101 et seq.

4

James E. Chadden, Sr., 40 ECAB 312, 314 (1988).

5

Denis F. Rafferty, 16 ECAB 413, 414 (1965).

6

Carmen B. Gutierrez, 7 ECAB 58, 59 (1954).

7

See Eugene G. Chin, 39 ECAB 598, 602 (1988).

8

J.O., Docket No. 12-0266 (issued June 11, 2012); George E. Franks, 52 ECAB 474 (2001).

3

Appellant indicated that she slipped and fell at 6:10 a.m., 50 minutes before her work
shift began at 7:00 a.m. In T.F.,9 the employee sustained an injury when she tripped on a loose
floor tile 25 minutes before her work shift began at 6:00 a.m. She was on the premises of the
employing establishment in the vicinity of her work cubicle but was engaged in personal
activities. The Board affirmed the denial of compensability under FECA, noting that finding a
good parking place, drinking coffee, having breakfast, and putting her lunch away were personal
activities and not reasonably incidental to the work of the employing establishment. The Board
found that her presence at the premises some 25 minutes prior to the commencement of her work
shift did not constitute a reasonable interval under the circumstances.
Appellant has identified no employment-related activity involved in her arrival at 6:10
a.m. Both she and the employing establishment indicated that she arrived early to secure a
parking spot in the lot nearest her duty station. The Board finds that appellant’s activity of
securing a preferred parking spot was not reasonably incidental to her employment, but an
unrelated personal activity. The employing establishment did not obtain a substantial benefit
from appellant’s choice to arrive early and park in the lot closest to her duty station.10 The Board
finds that although appellant was injured on the employing establishment premises, the timing of
her injury, 50 minutes prior to the start of her work shift, and the lack of employing
establishment benefit from her early arrival establish that her injury did not occur in the
performance of duty. Although the claimant alleged that she had arrived early to begin work that
day, no evidence was provided to substantiate her contention that any work was performed.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s injury on December 24, 2015 did not occur in the
performance of duty.

9

Docket No. 09-154 (issued July 16, 2009). See also George E. Franks, id. and Myra L. Acosta, Docket No.
05-0821 (issued July 13, 2005) (when the Board found that early arrival was not in the performance of duty as there
was no employment-related activity involved in those early arrivals. Rather, the employees came to work early to
eat breakfast.
10

But see I.F., Docket No. 12-0192 (issued September 26, 2013) (finding that taking work home resulted in a
substantial benefit to the employing establishment).

4

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

